DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10715563. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10715563 alone or in combination teach each and every limitation of claims 21-31, 34, and 38-40 of the instant application. 
For example: 
Claim 1 of U.S. Patent No. 10715563 teaches claim 1 of the instant application.
Regarding claim 1, Claim 1 of U.S. Patent No. 10715563 teaches a method for implementing a session sharing shared worker module, the method comprising: 
executing, by a processor, a first web application and a second web application within a web browser, the first web application being associated with a first tab, and the second web application being associated with a second tab having different web content than the first tab; (Claim 1: executing, by a processor, a first web application and a second web application within a web browser, the first web application being associated with a first tab, and the second web application being associated with a second tab having different web content than the first tab;)
determining, by the processor, whether a shared worker is available within the web browser, if no shared worker is available, initiating a new shared worker within the web browser;) 
registering, by the processor, each of said first tab and the second tab with the shared worker based on determining that the shared worker is available within the web browser; (Claim 1: registering, by the processor, each of said first tab and the second tab with the shared worker based on determining that the shared worker is available within the web browser;)
receiving, by the processor, a first request from the first tab to connect to a server and a second request from the second tab to connect to the server; (Claim 1: receiving, by the processor, a first request from the first tab to connect to a server and a second request from the second tab to connect to the server;)
combining, by the processor, the first request and the second request into one packaged request; (Claim 1: combining, by the processor, the first request and the second request into one packaged request;)
creating, by the processor, a single connection point within the shared worker for a plurality of tabs including the first tab and the second tab and combining the plurality of tabs to server connections from the same browser into a single connection per browser; and (Claim 1: creating, by the processor, a single connection point within the shared worker for a plurality of tabs including the first tab and the second tab and combining the plurality of tabs to server connections from the same browser into a single connection per browser;)
sending, by the processor, the one packaged request to the server via the single connection point, (Claim 1: sending, by the processor, the one packaged request to the server via the single connection point,)
wherein the shared worker is an area of the web browser that is operating at a higher level than the first and second tabs and is configured to run programming in the same manner as the first and second tabs but without any visuals,)
wherein the shared worker is accessible from all tabs within the browser and is configured to allow one tab to communicate to other tabs via the higher level. (Claim 1: wherein the shared worker is accessible from all tabs within the browser and is configured to allow one tab to communicate to other tabs via the higher level.)

Claim 1 of U.S. Patent No. 10715563 teaches claim 2 of the instant application.
Regarding claim 2, Claim 1 of U.S. Patent No. 10715563 teaches the method of claim 1.
Claim 1 of U.S. Patent No. 10715563 teaches further comprising: 
storing, in response to the registering, within the shared worker a first reference identification associated with the first tab and a second reference identification associated with the second tab; (Claim 1: storing, in response to the registering, within the shared worker a first reference identification associated with the first tab and a second reference identification associated with the second tab;)
receiving, by the processor, a first response corresponding to the first request and a second response corresponding to the second request from the server as a packaged response via the single connection point; and (Claim 1: receiving, by the processor, a first response corresponding to the first request and a second response corresponding to the second request from the server as a packaged response via the single connection point;)
routing the first response to the first tab via a first path based on the first reference identification and the second response to the second tab via a second path different from the first path based on the second reference identification,)

Claim 1 of U.S. Patent No. 10715563 teaches claim 3 of the instant application.
Regarding claim 3, Claim 1 of U.S. Patent No. 10715563 teaches the method of claim 1.
Claim 1 of U.S. Patent No. 10715563 teaches further comprising:
receiving, by the processor, a first response corresponding to the first request and a second response corresponding to the second request from the server as a packaged response via the single connection point; and (Claim 1: receiving, by the processor, a first response corresponding to the first request and a second response corresponding to the second request from the server as a packaged response via the single connection point;)
routing the first response to the first tab via a first path and the second response to the second tab via a second path different from the first path. (Claim 1: routing the first response to the first tab via a first path based on the first reference identification and the second response to the second tab via a second path different from the first path.)

Claim 2 of U.S. Patent No. 10715563 teaches claim 4 of the instant application. Claim 3 of U.S. Patent No. 10715563 teaches claim 5 of the instant application. Claim 4 of U.S. Patent No. 10715563 teaches claim 6 of the instant application. Claim 4 of U.S. Patent No. 10715563 teaches claim 7 of the instant application. Claim 4 of U.S. Patent No. 10715563 teaches claim 8 of the instant application. Claim 5 of U.S. Patent No. 10715563 teaches claim 9 of the instant .

Allowable Subject Matter
Claims 1-15 would be allowable if overcomes the double patenting rejection(s).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art in the field, such as Ortwein (US 20100031153 A1) teaches an initial browser window establishes itself as a “master” window for an associated server, the master window uses only a single HTTP GET command to fetch and dispatch updates/events associated with itself and all slave windows for the server. Rice (US 20070180381 A1) teaches an enhanced browser application organizes web pages in the format of tabs, associate and present each page with a tab. Galushka (US 9232011 B2) teaches many web browsers allow users to have multiple pages open at the same time under different tabs, the different tabs in the browser typically share the same browser session and session cookies. However, the prior art of record fail to explicitly disclose “determining whether a shared worker is available within the web browser, if no shared worker available, initiate a new shared worker within the web browser; wherein the shared worker is an area of the web browser that is operating at a higher level than the first and second tabs and is configured to run programming in the same manner as the first and second tabs but without any visuals, and wherein the shared worker is accessible from all tabs within the browser .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ZI YE/Primary Examiner, Art Unit 2455